Name: Commission Decision No 2652/98/ECSC of 9 December 1998 fixing the rate of the levies for the 1999 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  budget;  European construction
 Date Published: 1998-12-10

 Avis juridique important|31998S2652Commission Decision No 2652/98/ECSC of 9 December 1998 fixing the rate of the levies for the 1999 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 335 , 10/12/1998 P. 0049 - 0050COMMISSION DECISION No 2652/98/ECSC of 9 December 1998 fixing the rate of the levies for the 1999 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof,Whereas, in view of the variations in average values recorded during the reference period, Article 2 of Decision No 3/52/ECSC of the High Authority (1), as last amended by Commission Decision No 2618/97/ECSC (2), should be amended;Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1999 financial year at EUR 196 million; whereas that budget, which was adopted by the Commission on 9 December 1998 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1999, namely EUR 0 million;Whereas the estimated yield of the levies at a rate of 0,01 % is EUR 5,946 million,HAS ADOPTED THIS DECISION:Article 1 The rate of the levies on output from 1 January 1999 shall be 0 % of the figures used as the basis of assessment for such levies.Article 2 Decision No 3/52/ECSC is hereby amended as follows:Article 2 is replaced by the following:'Article 2The average value in euro of the products on which the levies are assessed shall, from 1 January 1999, be as follows:>TABLE>Article 3 This Decision shall enter into force on 1 January 1999.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 December 1998.For the CommissionErkki LIIKANENMember of the Commission(1) OJ ECSC 1, 30. 12. 1952, p. 4.(2) OJ L 353, 24. 12. 1997, p. 20.ANNEX >TABLE>>TABLE>